UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2083



JENNIFER MAZZARELLO,

                                                 Plaintiff - Appellant,

          versus


LUCENT TECHNOLOGIES,    INCORPORATED,     a    New
Jersey corporation,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-02-3576-AMD)


Submitted: February 19, 2004                  Decided: February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Mazzarello, Appellant Pro Se. Robert Ross Niccolini,
MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jennifer Mazzarello appeals the district court’s order

dismissing her civil action alleging employment discrimination. We

have    reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons as stated by the district

court in its order granting the employer’s motion for summary

judgment. See Mazzarello v. Lucent Tech., Inc., No. CA-02-3576-AMD

(D. Md. July 24, 2003).         We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented    in   the

materials     before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -